DETAILED ACTION
	Claims 1-20 are pending in the instant application.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
	The amendment filed on July 12, 2021 has been acknowledged and has been entered into the instant application file.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-13) along with an election of species in the reply filed on July 12, 2021 is acknowledged.  Claims 14-20 are withdrawn from consideration by the Examiner under 37 CFR 1.142(b) as being drawn to a non-elected invention.
The Applicant has made an election of species in the instant application.  The search has been expanded to encompass the full scope of Group I.
This application is in condition for allowance except for the presence of claims 14-20 directed to an invention non-elected without traverse.  Accordingly, claims 14-20 been cancelled.
Priority
The following priority data is acknowledged in the instant application:
CONTINUING DATA
This application is a 371 of PCT/US2018/037868 06/15/2018
PCT/US2018/037868 has PRO 62/568,645 10/05/2017
PCT/US2018/037868 has PRO 62/566,834 10/02/2017
PCT/US2018/037868 has PRO 62/521,086 06/16/2017

Information Disclosure Statement
The Information Disclosure Statement filed on March 12, 2020 has been considered by the Examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Delete claims 14-20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Kattuboina et al. (Tetrahedron Letters, 2008, 1573-1577).
Kattuboina et al. teach the compound 
    PNG
    media_image1.png
    136
    165
    media_image1.png
    Greyscale
 where R is phenyl.  This compound corresponds to the claims where the dashed bond is a single bond, R1a and Rab from a 6 membered cycloalkyl ring, R2 and R3 are C(R21a)(R21b)Ar2, R21a and R21b are hydrogen, Ar2 is C6 aryl, R4 is –N=R24 and R24 is a nitrogen protecting group.  See Table 1, Entry 1, page 1574.  However, the compound of Kattuboina et al. differs from the instantly claimed compounds in that R4 is not one of OH or NHR24.  The instant claims do not allow for the protecting group benzylidene as taught by Kattuboina et al.  As there is no teaching or suggestion in the prior art to modify the compound of Kattuboina et al. in a fashion to meet the instant claims, the instant claims are prima facie allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
s 1-13 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH KOSACK whose telephone number is (571)272-5575.  The examiner can normally be reached on M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R KOSACK/Primary Examiner, Art Unit 1626